UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 24,2014 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 000-53676 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600-666 Burrard Street, Vancouver BC V6C 3P6 (Address of principal executive offices) Registrant's telephone number, including area code: 778-370-1372 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 24, 2014, International Gold Corp. (“IGC” or the “Company”) announced that Mr. Mark Walmesley was appointed to the Company’s Board of Directors effective September 22, 2014. On the same day, Mr. Walmesley was also appointed as ITGC’s Chief Financial Officer and Treasurer, replacing Mr. Bob Baker in those roles. Item 9.01 Financial Statements and Exhibits. (d) Exhibits News Release dated September 24, 2014 announcing New BOD Member. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 24, 2014 International Gold Corp. By: /s/Bob M. Baker Bob M. Baker Director 3
